Exhibit 12 General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Six months ended June 30, 2008 (Unaudited) Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (Dollars in millions) Earnings(a) $ 5,461 $ 5,461 Plus Interest included in expense(b) 12,612 12,612 One-third of rental expense(c) 177 177 Adjusted “earnings” $ 18,250 $ 18,250 Fixed charges Interest included in expense(b) $ 12,612 $ 12,612 Interest capitalized 33 33 One-third of rental expense(c) 177 177 Total fixed charges $ 12,822 $ 12,822 Ratio of earnings to fixed charges 1.42 Preferred stock dividend requirements $ – Ratio of earnings before provision for income taxes to earnings from continuing operations 1.03 Preferred stock dividend factor on pre-tax basis – Fixed charges 12,822 Total fixed charges and preferred stock dividend requirements $ 12,822 Ratio of earnings to combined fixed charges and preferred stock dividends 1.42 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
